Citation Nr: 1409930	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals, chest injury, Muscle Group, Group XXI, currently evaluated as noncompensably disabling. 

2.  Entitlement to an increased rating for service-connected residuals of a fracture, right zygoma, currently evaluated as noncompensably disabling. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a fracture, right zygoma.

4.  Entitlement to service connection for residuals of a traumatic brain injury with loss of vision/blindness, to include as secondary to residuals of a fracture, right zygoma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to July 1975.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that rating action, the RO continued noncompensable disability ratings assigned to the service-connected residuals of a fracture, right zygoma and residuals, chest injury, Muscle Group, Group XXI, and denied service connection for sleep apnea and residuals of traumatic brain injury with blindness/loss of vision.  The Veteran appealed this rating action to the Board.  

In April 2013, the Board remanded the appeal to have the RO schedule the Veteran for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing).  The Board's Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to report for a July 2013 hearing at the Los Angeles, California RO.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased compensable disability ratings for his service-connected residuals of a chest injury, Muscle Group XXI and residuals of a fracture of the right zygoma.  The Veteran was last afforded a VA QTC examination to determine the current (then) severity of the above-cited service-connected disabilities in June 2007.  A copy of the June 2007 VA QTC examination report has been associated with the claims files.  In a July 2013 statement to VA, the Veteran's representative maintained that the above-cited service-connected  disabilities had increased in severity since the June 2007 VA QTC examination.  Thus, the Board finds that new examinations are necessary to evaluate the current degree of impairment of the above-cited service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Concerning the service-connected residuals of a fracture of the right zygoma, a noncompensable disability rating has been assigned throughout the rating period on appeal under Diagnostic Code 5296.  38 C.F.R. § 4.71a, Diagnostic Code 5296.  The evidence of record, namely October 1975 x-rays of the skull and June 2007 VA QTC examination report, do not contain any clinical findings showing that the Veteran's has lost of part of his skull, criteria necessary for a compensable rating under Diagnostic Code 5296.  Id.  The June 2007 VA QTC examination report reflects that an examination of the Veteran's cranial nerves II-XII was positive for right-sided facial droop and atrophy and weakness on closing of the right eyelid.  See June 2007 VA QTC examination report, page (pg.) 5).  Thus, as the Veteran does not actually have any loss of part of his skull, but has shown to have symptoms which are neurological in nature, his service-connected residuals of a fracture of the right zygoma could be evaluated under the schedular criteria for evaluated disease of the cranial nerves.  38 C.F.R. § 4.124 a (2013), Diagnostic Codes 8205-8212 (2013).  The Veteran has not been provided a neurological examination in evaluating the current severity of his service-connected residuals of a fracture of the right zygoma.  This should be accomplished on remand.  

Regarding the Veteran's claims for service connection for residuals of traumatic brain injury, claimed as blindness and loss of vision, and sleep apnea, the Veteran has claimed, in part, that are secondary to his service-connected residuals of a fracture of the right zygoma.  The June 2007 VA QTC examiner suggested that the Veteran's loss of vision and sleep apnea could be "investigated further" by appropriate specialists to determine if they are related to his in-service head trauma.  The examiner explained, in part, that the Veteran's claims file had not been available for review, and that the Veteran was a poor historian.  Thus, the Board finds that VA examinations by appropriate examiners that address the etiology of the Veteran's loss of vision and sleep apnea, to specifically include their relationship, if any, to the in-service assault and service-connected residual of a fracture of the right zygoma, as specifically indicated by the June 2007 VA QTC examiner, is necessary prior to further appellate review of the service connection claims. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological evaluation to determine the current severity of his service-connected residuals of a fracture of the right zygoma.  His claims folders must be made available to the VA physician for review in conjunction with the examination.  All indicated studies should be performed. 

The neurologist must be requested to review the claims folders and to address his examination attention to old fractures of the right zygmoma.  If the examiner identifies any impairment to any cranial nerves, he or she should state whether it is at least as likely as not that any such symptomatology is a component of the service-connected residuals of a fracture of the right zygoma (as opposed to those secondary to a 1988 post-service personal assault).  

The neurologist must identify the number of any cranial nerve that is affected and quantify any impairment as either complete or incomplete paralysis, and if incomplete, he must indicate whether impairment is mild, moderate, or severe.  The examining physician's attention is directed to the evidence on file, to include the Veteran's service treatment records and June 2007 VA QTC examination report.  The report of examination must be added to the claims folder. 

2.  The Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected residuals, chest injury, Muscle Group XXI, to include any related impairment.  All necessary tests (to include any pulmonary function testing, as appropriate) should be conducted.  Access to the claims files and a copy of this remand must be made available to the examiner for review.

The examiner should identify all symptoms associated with the service-connected residuals, chest injury, Muscle Group XXI, and any objective findings. The examiner should discuss any functional impairment due to pain, to include any limitations on ordinary activities. The examiner should also determine if the disability is slight, moderate, moderately severe, or severe.
The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

3.  Schedule the Veteran for VA examinations by appropriate specialists to determine the nature and etiology of the Veteran's residuals of traumatic brain injury, claimed as loss of vision/blindness and sleep apnea.  The claims files and a copy of this remand, will be reviewed by each examining clinician.  Each examining clinician must acknowledge receipt and review of the claims files and a copy of this remand. 

Each examining clinician must provide opinions following questions as it relates to their respective disability (i.e., residuals of traumatic brain injury, claimed as loss of vision/blindness and sleep apnea): 

a. Is it at least as likely as not (50 percent or better probability) that the Veteran experiences the residuals of a traumatic brain injury, claimed as loss of vision/blindness, or sleep apnea that had its onset in service or is otherwise etiologically related to his active service, to include the in-service head trauma.  The significance, if any, of the 1988 post-service personal assault should be discussed. 

b.  If the examiner concludes that the Veteran experiences residuals of traumatic brain injury, claimed as loss of vision and sleep apnea, are unrelated to the in-service head trauma, is it at least as likely as not (50 percent probability or greater) that the Veteran's visual problems and sleep apnea were caused or aggravated (made permanently worse) by the service-connected residuals of a fracture of the right zygoma. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the AMC/RO should readjudicate the issues on appeal, to include whether referral for extra-schedular evaluation is warranted for the increased rating claims, considering all the evidence of record.  If the benefit sought by the Veteran remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


